Citation Nr: 1034062	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  05-34 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The appellant served in the National Guard from April 1953 to 
April 1963, with several periods of active duty training, to 
include from September 30, 1962, to October 9, 1962.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2005 by the Department of Veterans 
Affairs (VA) Jackson, Mississippi, Regional Office (RO).

In a July 2009 decision, the Board denied service connection for 
bilateral hearing loss.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the 
Court, in a March 2010 Order, vacated the Board's decision and 
remanded the matter to the Board.

The issue of service connection for tinnitus been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the JMR, this case must be remanded for a VA 
examination because although the Veteran was already provided a 
VA examination, the examiner did not provide adequate explanation 
and rationale for the opinion provided.  

As pointed out in the JMR, VA's duty to assist includes, in 
appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  A medical opinion is considered 
adequate where it is based upon consideration of the Veteran's 
prior medical history and examinations and also describes the 
disability, if any, in sufficient detail so that the Board's 
evaluation of the claimed disability will be a fully informed 
one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  To 
be adequate, a medical opinion must do more than sate a 
conclusion that the etiology of a medical condition, for example, 
is unknown or unknowable, the conclusion must be supported with 
sufficient rationale and explanation.  Stefl, 21 Vet. App. At 
124.  The Court in Stefl explained some of the types of 
information that a factor might discuss in his or her opinion, 
even if ultimately inconclusive such as why the examiner finds 
cited studies persuasive or unpersuasive, whether the Veteran has 
other risk factors for developing the claimed condition, and 
whether the claimed condition has manifested itself in an unusual 
manner.  

In this case, a complete rationale was not provided since the 
examiner did not discuss the possible cause of the Veteran's 
tympanic membrane perforation and a right canthal lesion or 
whether such diagnoses could be related or not related to noise 
exposure.  Further, the VA examiner did not discuss why the lack 
of audiological data at discharge would preclude her from 
rendering an opinion without speculation.  On remand, the Veteran 
should be afforded a new VA examination that includes complete 
explanation and rationale.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination.  Any indicated 
tests should be accomplished.  The examiner 
should review the claims folder in 
conjunction with the examination.  

The examiner should provide an opinion as 
to whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that the Veteran's hearing loss is 
related to any in-service disease, event, 
or injury, including noise exposure.   

The examiner should also provide an opinion 
as to whether it is more likely than not, 
less likely than not, or at least as likely 
as not, that the Veteran's tympanic 
membrane perforation and right canthal 
lesion is related to any in-service 
disease, event, or injury, including noise 
exposure.   

A complete explanation and rationale 
for any opinion expressed should be 
provided.  

If an opinion cannot be rendered 
without resorting to speculation, the 
examiner must explain why it would be 
speculative to respond.

2.  Review the medical opinion obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the examiner 
for completion of the inquiry.

3.  Finally, readjudicate the claim on 
appeal.  If the issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

